Citation Nr: 0423087	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right hip disorder.

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and January 2003 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 2001, the RO denied 
service connection for a left hip disorder.  In January 2003, 
the RO denied service connection for a right hip disorder.  

The veteran had been scheduled to appear before a Veterans 
Law Judge traveling to the RO in June 2004, but by letter 
dated in June 2004 he requested that his hearing be waived.


FINDINGS OF FACT

1.  In a rating decision dated in March 1952, the RO denied 
service connection for a right hip disorder.  The veteran did 
not appeal.

2.  In a rating decision dated in September 1977, the RO 
continued the prior denial of service connection for a right 
hip disorder.  The veteran perfected an appeal, but later 
withdrew his appeal.

3.  Evidence received since the September 1977 RO decision 
does not bear directly and substantially upon the issue at 
hand, is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right hip disorder.

4.  A left hip disorder was not incurred in or aggravated by 
the veteran's period of active service.


CONCLUSIONS OF LAW

1.  The September 1977 RO decision which denied entitlement 
to service connection for a right hip disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received since the September 1977 RO 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
right hip disorder has not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for entitlement to service connection for a 
left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  A notice, 
as required by 38 U.S.C. § 5103(a), must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2001 and November 2002.  The RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  He was also asked to submit 
evidence and/or information in his possession to the RO.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The content and timing of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and post-service private treatment records, as 
discussed below.  There is no indication of any relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, the veteran underwent a VA examination in 
February 2002 and a medical opinion was provided.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.




Legal criteria for service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§  1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner v. Principi, No. 02-
7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-
2003 (July 16, 2003).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduing disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).  

Factual background

The veteran's service medical records show that upon 
examination for entry onto active duty in December 1950, 
clinical evaluation of the lower extremities was normal.  On 
October 17, 1951, the veteran reported that he suffered a leg 
injury in 1939 and that his right leg had been giving him 
trouble since he had been in the Army.  He also stated that 
since the accident, he had trouble in civilian life with pain 
in his hip joint, which seemed to go out of place.  He stated 
that at these times, he walked with a limp; however, it was 
never consistent and did not always bother him.  The examiner 
noted an obvious decrease in the size of the muscles of the 
thigh and calf and pelvic tilt to the right.  Power was 3+ as 
compared to 4+ for the left.  There was no crepitus in the 
hip joint.  X-rays of the right hip showed that the head of 
the right femur was roughened and the acetabelum was not 
smooth, appearing as if there was an old fracture.  There was 
irregular symphysis of the pubis and mottling of the neck and 
head of the femur with shortening.  The examiner determined 
that the condition existed prior to active service.  

The veteran was referred to the orthopedic clinic on October 
22, 1951.  It was noted that x-rays revealed traumatic 
arthritis of the right hip with aseptic necrosis of the head.  

Upon evaluation on October 23, 1951, the veteran stated that 
he had occasional pain in his right hip for a number of 
years, associated vaguely with an automobile accident in 
1939, although the only injury found at the time of the 
accident was a laceration of the right calf.  Since that 
time, he had mild, occasional difficulty with an aching pain 
in the right groin which may cause him to limp.  The pain 
never radiated down his leg and had never been sharp.  He 
never consulted a doctor as a civilian and did heavy work in 
a cement factory for three years.  He denied having any 
trouble in basic training.  However, the pain occurred again 
and he went to sick call.  He said that when running the 
right hip was weaker than the left and felt as if was out of 
place, causing him to limp before continuing.  

Physical examination revealed some wasting of the right thigh 
and calf, approximately a one inch difference in the mid-
thigh region.  There was some weakness in flexion of the knee 
and hip.  Abduction was not well performed on the right, and 
on the left it produced slight pain on the extreme of motion.  
Patrick's sign on the right side was probably positive.  The 
iliac crest on the right was one inch nearer the floor than 
the left.  The assessment was arthritis due to direct trauma, 
hips, due to an old injury in 1939 in an automobile accident.  
X-rays showed a much milder degree of traumatic arthritis of 
the left hip, as opposed to the right.  

The veteran was again examined on October 25, 1951.  He said 
that he injured his right hip and right calf in an automobile 
accident in 1939 and that since that time he had trouble with 
his right hip, which caused him pain and to limp.  He denied 
any problems with his left hip.  The examiner noted that the 
right leg was 1/2 inch shorter than the left.  The right hip 
flexed to 90 degrees, extended to 180 degrees, and abducted 
to 30 degrees.  Internal rotation was to 10 degrees and 
external rotation was to 20 degrees.  Examination of the left 
hip revealed a normal range of painless motion.  X-rays were 
conducted.  The examiner stated that he believed that the 
veteran "sustained a minimal fracture of the head of the 
right femur and possible some impaction at the head of the 
left femur at the time of his automobile accident in 1939.  
This has been followed by evidence of aseptic necrosis and is 
anticipated along with progression of this disease it will 
become worse and more incapacitating."  The diagnosis was 
aseptic necrosis of the head of the right femur, traumatic, 
existed prior to service and not aggravated by service.    

The veteran underwent a Physical Evaluation Board (PEB) in 
December 1951.  
During the proceedings, he testified that he had no trouble 
with his hip during his civilian life and that his hips began 
to give him trouble while performing hikes on active duty.  
He also said that as a civilian his right leg (as opposed to 
his hip) sometimes got stiff and painful, but it did not give 
him too much trouble.  He stated that he limped a little bit 
every now and then after the accident in 1939.  He played 
basketball in school and did heavy work in a cement factory 
prior to service.  An Affidavit from a fellow serviceman 
submitted during the proceedings shows that it was averred 
that some time in August 1951, the veteran had fallen down a 
stairway, and that days later, he had complained about having 
trouble with his hip.  The Clinical Abstract included in the 
proceedings concluded that the veteran's diagnosis, in 
pertinent part, was arthritis, due to trauma of the hips, 
bilaterally, due to old injury incurred in 1939 in an 
automobile accident.  The PEB concluded that the veteran was 
physically unfit for duty due to the diagnosis arthritis, due 
to trauma of the hips, bilaterally, due to old injury 
incurred in 1939 in an automobile accident.  The PEB reasoned 
that although it had considered the veteran's statement that 
his prior injury had been aggravated by service, the 
objective findings elicited by the orthopedist lead to the 
conclusion that the severity was rated as mild, and that the 
condition had not been aggravated by service.

In January 1952, the veteran submitted a claim for service 
connection for a right hip disorder.  In March 1952, the RO 
denied the claim on the basis that a right hip disorder was 
due to an old injury in 1939 and was not aggravated during 
service.  The veteran was notified of this decision and of 
his appellate rights by letter dated March 26, 1952.  He did 
not appeal.  

In January 1961, the RO again denied service connection for a 
right hip disorder.  The veteran was notified of this 
decision and of his appellate rights by letter dated January 
17, 1961.  He did not appeal.  

In June 1977, the veteran requested that his claim for 
service connection for a right hip disorder be reopened.  In 
a letter submitted in support of his claim in September 1977, 
he argued that he had hurt his hips after falling backwards 
while boxing during his period of active service, although he 
did not report this during service.  He said that his 
statements to doctors during service that he had been in an 
automobile accident prior to service were false.  

By rating action dated in September 1977, the RO confirmed 
the prior denial of service connection for a right hip 
disorder.  The veteran submitted a notice of disagreement in 
October 1977.  A statement of the case was issued in November 
1977, and the veteran submitted a timely substantive appeal 
in May 1978.  However, in a statement received in October 
1978, the veteran asked that his claim for service connection 
be withdrawn.    

In November 1978, the veteran was afforded a VA examination.  
He stated that he fell backwards during service while boxing 
injuring his back, but denied a history of any specific 
injury to either hip joint.  The examiner noted that he could 
not elicit the etiology of the veteran's hip disease.  The 
examiner diagnosed degenerative joint disease of both hips, 
severe, with aseptic necrosis of the femoral heads.  

The veteran again sought to reopen his claim for service 
connection for a right hip disorder in January 2001.  He said 
that his condition was aggravated during service as a result 
of injury.  He also claimed service connection for a left hip 
disorder incurred when he slipped and fell backwards during 
service.  

VA outpatient treatment records dated from 2000 to 2002 show 
that the veteran was treated for symptoms associated with 
arthritis of multiple joints.  Severe arthritis of both hips 
with necrosis was identified.

In January 2002, the veteran testified at a personal hearing 
at the RO.  He said that he first had problems with his left 
hip after falling during a boxing match in service, and that 
he also fell down some steps during service and injured his 
left hip.  He denied a history of left hip problems prior to 
these injuries.  The veteran stated that he never injured his 
right or left hip prior to service.  He stated that he was 
confused and intimidated the in-service officers involved in 
his treatment.

The veteran was afforded a VA examination in February 2002.  
He was diagnosed as having avascular necrosis of both hips.  
The doctor stated that this disease likely began with the 
motor vehicle accident in 1939, although it could be a 
residual of leg Perthes Disease.  He continued that it was 
well documented that the avascular necrosis of the left hip 
was fairly advanced in 1951 when the veteran was undergoing 
treatment and evaluation of the right hip.  At that time, he 
already had femoral head collapse.  The doctor noted that it 
was not significant that the veteran did not complain of left 
hip symptoms at that time, and that the natural history of 
this disease is to progress into severe arthritis until the 
joint space was completely obliterated, which may go on to 
ankylosis.  The doctor concluded that the veteran's military 
service would not have made this any worse since this 
condition usually ends in end-stage arthritis and frequently 
requires total hip replacement surgery.

Outpatient treatment records from the Dallas County Hospital 
dated from October 1971 to January 1977, and received by the 
RO in June 2003, show that the veteran was treated, in 
pertinent part, for symptoms associated with bilateral hip 
pain.  A record dated in October 1971 shows that he reported 
a long history of pain in the hips which had become 
progressively worse in the preceding five years.  He reported 
having been discharged from service in 1952 because of hip 
arthritis secondary to trauma in a motor vehicle accident in 
1939.

In December 2003, the veteran testified at a personal hearing 
at the RO.  He reported that he had not been involved in an 
automobile accident in 1939 and that the story had been a 
fabrication.  He said that the laceration on his right calf 
was just a scratch as a child, and he could not recall how it 
happened.  He indicated that he was injured in service from a 
fall down some stairs and from a backwards fall while boxing 
in service.  He denied receiving any medical treatment 
shortly after his separation from service.  At his personal 
hearing, the veteran provided some copies of his service 
medical records.  


Right hip disorder

In September 1977, the RO denied service connection for a 
right hip disorder.  The veteran perfected an appeal.  
However, he thereafter withdrew his appeal in October 1978.  
Therefore, the September 1997 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(b), and 20.1103 (2003).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim was received in January 2001 and 
therefore the amendment is not applicable to his claim.  See 
Statement in Support of Claim, dated January 24, 2001.

Although the RO denied entitlement to service connection for 
a right knee disorder in January 2003 without formal 
discussion of whether new and material evidence had been 
submitted to reopen a previously denied and final claim, the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the appellant is 
entitled to this benefit.  Bernard v. Brown, 4 Vet. App. 384, 
391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for benefits, the question of 
whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim.  
Id.  Thus, the issue on appeal has been recharacterized on 
page one of this decision.  See also Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the veteran's due process 
rights are not violated by this Board decision.  When the RO 
denied the claim of entitlement to service connection for a 
right hip disorder in January 2003, it necessarily reviewed 
all of the evidence of record to reach that decision.  Since 
the Board must review all of the evidence of record in order 
to determine whether new evidence has been presented and 
whether it is material to the underlying issue, the veteran 
is not prejudiced by the Board's consideration of the 
preliminary issue of whether new and material evidence has 
been submitted.

At the time of the September 1977 rating decision, the 
veteran's claim had been denied on the basis that a right hip 
disorder pre-existed service and was not aggravated during 
service.  Any "new" evidence would have to bear directly 
and substantially upon this matter and be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence received subsequent to September 
1977 is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The Board finds that new and material evidence has not been 
submitted to reopen the claim.  To the extent that the 
veteran contends that he currently has a right hip disorder 
that was incurred and/or aggravated during service, this 
evidence is not new.  His statements are essentially a 
repetition of his previous assertions, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset or aggravation of the right hip 
condition are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).

To the extent that the veteran suggests that he was not in an 
automobile accident in 1939 and that he initially injured his 
right hip during service, the Board also finds these 
statements to be inherently false.  These statements are in 
direct contradiction with the repeated statements made by the 
veteran both during and after service contemporaneous with 
receiving medical treatment.  The veteran has argued that he 
felt confused and intimidated by the in-service examiners; 
however, in his post-service October 1971 treatment records, 
he specifically referred to the motor vehicle accident in 
1939.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."), citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992); cf. Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (noting that, although interest in the 
outcome of a proceeding does not affect the competency to 
testify, it may affect the credibility of testimony).  These 
statements by the veteran are cumulative and not material.

The November 1978 and February 2002 VA examination reports, 
VA treatment records dated from 2000 to 2002, and medical 
records from Dallas County Hospital District, although not 
previously of record, are cumulative.  A diagnosis of a right 
hip disorder was of record at the time of the September 1977 
rating decision.  Therefore, this evidence is cumulative of 
evidence previously associated with the claims file and is 
not new for purposes of reopening a claim.  These records do 
not in any way provide a medical linkage of the veteran's 
current right hip disability with his active duty military 
service.  To the contrary, the VA examiner in February 2002 
stated that the veteran's right hip disability likely began 
with the motor vehicle accident in 1939 (prior to service) 
and that it was not made worse during service.

The copies of the service medical records submitted by the 
veteran were of record at the time of the 1977 RO decision 
and are therefore not new.  Medical records that do not 
mention a right hip disorder, even if new, are not material.  
This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The fact that the veteran is presently or was impaired due to 
other medical problems is not a matter in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to the September 1977 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a right hip disorder.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


Left hip disorder

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left hip disorder.  

A preexisting left hip disorder was not noted at the time the 
veteran was examined, accepted and enrolled for active 
service.  The December 1950 medical enlistment examination 
does not contain a notation of a left hip disorder.  Lower 
extremity evaluation was normal.  Consequently, he is 
presumed to have been in sound condition at that time and the 
presumption of soundness applies in this case under 38 
U.S.C.A. § 1111.  Therefore, the initial question is whether 
the evidence clearly and unmistakably demonstrates that 
veteran's left hip disorder preexisted active service.  

The Board finds that the evidence clearly and unmistakably 
demonstrates that veteran's left hip disorder preexisted his 
entry into the military service.  
During his in-service treatment, he gave a history of a pre-
service automobile accident in 1939.  Medical examiners, 
based upon review of x-rays, determined that he had arthritis 
due to trauma of the hips, bilaterally, due to old injury 
incurred in 1939 in an automobile accident.  These findings 
were made only seven months after the veteran entered onto 
active duty.  See 38 C.F.R. § 3.303(c) ("There are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary . . . manifestation of lesions or symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish preservice existence thereof.").  
Moreover, the physicians who conducted the medical board 
proceeding in 1951 and the VA examiner in 2002 determined 
that veteran's left hip disorder existed prior to service.  
The VA examiner specifically stated that the left hip 
avascular necrosis was already fairly advanced in 1951 as the 
veteran already had femoral head collapse.  This opinion was 
based upon review of the claims folder and is supported by 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

The above evidence is undisputed in this case.  As discussed 
above, the veteran's statements about the absence of the pre-
service automobile accident and the onset and/or aggravation 
of a hip disability are not credible and/or competent.  
Therefore, the Board finds that a left hip disorder was not 
noted at the time of entry into active service, but the 
probative evidence clearly and unmistakably establishes that 
it existed before examination, acceptance and enrollment.  
38 U.S.C.A. §§ 1111, 1137; Wagner, No. 02-7347, slip op. at 
9; see VAOGCPREC 3-2003 (July 16, 2003).  

The next question is whether the evidence clearly and 
unmistakably demonstrates that veteran's left hip disorder 
was not aggravated by such service.  

The evidence in the service medical records and in the 
Medical Board report clearly and unmistakably demonstrates 
that veteran's left hip disorder was not aggravated during 
active service.  On October 23, 1951, abduction of the left 
hip produced only slight pain on the extreme of motion.  
However, on October 25,1951, the veteran denied any problems 
with his left hip and there was normal range of painless 
motion.  The in-service medical evaluation of the left hip 
was entirely normal and the veteran specifically denied any 
left hip symptomatology.  Moreover, the physicians who 
conducted the medical board proceeding in 1951 and the VA 
examiner in 2002 determined that veteran's left hip disorder 
was not aggravated or worsened during active service.  These 
conclusions of the in-service examiners are highly probative 
as they reviewed the history and in-service treatment 
contemporaneous with the in-service events.  The probative 
medical opinions and conclusions clearly and unmistakably 
demonstrate that the veteran's preexisting left hip disorder 
was not aggravated by such service.  

The only remaining evidence that veteran's left hip disorder 
was incurred or aggravated during active service consists of 
statements by veteran.  Since the determinative issue in this 
case involves medical causation, competent medical nexus 
evidence is required.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

As previously noted, the CAVC has stated that the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable .... [and] the question is not 
whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service.  Cotant, 17 Vet. App. at 132, citing 
Vanerson v. West, 12 Vet. App. at 261.  

For all the above reasons, the Board finds that when all the 
evidence is viewed as a whole, it clearly and unmistakably 
establishes shows that the preexisting left hip disorder was 
not aggravated during active service.  Consequently, the 
presumption of soundness is rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an impact on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that appellant's schizophrenia 
was not aggravated by active service.  VAOGCPREC 3-2003.  

The Board concludes that a left hip disorder preexisted 
active service and was not aggravated during active service.  
38 U.S.C.A. § 1111, 1131, 1132, 1137; 38 C.F.R. §§ 3.303, 
3.304, (2003).  


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a right hip 
disorder is not reopened.

Entitlement to service connection for a left hip disorder is 
denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



